DETAILED ACTION

Applicant’s response filed on 01/07/2022 has been fully considered. Claims 1, 3-6, and 8-17 are pending. Claims 2 and 7 are canceled. Claims 13-15 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8-10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (US 2014/0008686 A1) as evidenced by Torimae et al. (US 5,849,001) and in view of Sasa (US 2010/0144917 A1).
Regarding claim 1, Hirakawa teaches a curable resin composition comprising an alicyclic epoxy compound, a white pigment [0012, 0014] that is TIPAQUE CR-60 [0069], and a curing catalyst [0012, 0014] that is a cationic-polymerization initiator that generates a cationic species by the application of an ultraviolet ray or heat and initiates the polymerization of an epoxy compound, particularly, the alicyclic epoxy compound [0079]. Torimae provides evidence that a titanium oxide TiO2 that is Tipaque CR-60 supplied by Ishihara Sangyo Kaisha, Ltd., has average particle diameter=0.2 μm and maximum particle diameter=0.35 μm (13:31-34). Hirakawa’s teaching therefore reads on an epoxy resin system comprising at least one inorganic filler which has an upper grain size of at most 0.35 μm, which is an oxide of a metal, at least one cycloaliphatic 

Hirakawa does not teach a specific embodiment wherein the epoxy resin system further comprises an alcohol, wherein the alcohol is 1,2-propanediol, butanediol, or trimethylolpropane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hirakawa’s propylene glycol to modify Hirakawa’s curable resin composition, which would read on the limitation wherein the epoxy resin system further comprises an alcohol, wherein the alcohol is 1,2-propanediol as claimed. One of ordinary skill in the art would have been motivated to do so because Hirakawa teaches that the curable resin composition optionally further 
Hirakawa does not teach with sufficient specificity that the least one inorganic filler has a content of between 50% by weight inclusive and 85% by weight inclusive, based on a total weight of the epoxy resin system. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Hirakawa’s white pigment in Hirakawa’s curable resin composition to be between 50 parts by weight inclusive and 85 parts by weight inclusive, per 100 parts by weight of Hirakawa’s curable resin composition, which would read on the limitation wherein the least one inorganic filler has a content of between 50% by weight inclusive and 85% by weight inclusive, based on a total weight of the epoxy resin system as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing light reflectivity of Hirakawa’s curable resin composition and toughness of a cured article given by Hirakawa’s curable resin composition because Hirakawa teaches that the curable resin composition comprises the white pigment [0012, 0014] in an amount from 80 to 500 parts by weight, per 100 parts by weight of the total amount of epoxy-containing compounds contained in the curable resin composition [0068], that the curable resin composition, if containing the white pigment in an amount of less than 80 parts by weight, may often give a cured article having insufficient light reflectivity [0068], that the curable resin composition, if containing the white pigment in an amount of more than 500 parts by weight, may readily give a cured article having insufficient toughness [0068], that the curable resin composition comprises the alicyclic epoxy compound [0012, 0014] in an amount from 
Regarding claim 4, Hirakawa teaches that the curable resin composition comprises a white pigment [0012, 0014] that is TIPAQUE CR-60 [0069]. Torimae provides evidence that a titanium oxide TiO2 that is Tipaque CR-60 supplied by Ishihara Sangyo Kaisha, Ltd., has average particle diameter=0.2 μm and maximum particle diameter=0.35 μm (13:31-34). Hirakawa’s teaching therefore reads on the limitation wherein the at least one inorganic filler that is titanium dioxide as claimed.
Regarding claim 5, Hirakawa teaches that the curable resin composition comprises the alicyclic epoxy compound, rubber particles, the white pigment, and the 
Regarding claim 6, Hirakawa teaches that the curable resin composition comprises the alicyclic epoxy compound [0012, 0014] and that the alicyclic epoxy compound is an alicyclic compound having an epoxy group formed by oxygen atom and adjacent two carbon atoms constituting an alicyclic and can be any one as selected from among known or customary ones [0025], which means that Hirakawa’s alicyclic epoxy component does not comprise chlorine. Hirakawa does not teach that the curable resin composition comprises chlorine, and Hirakawa’s curable resin composition would not inherently comprise chlorine, which reads on the limitation wherein the epoxy resin system has a chlorine content of 0 ppm as claimed.

Hirakawa does not teach with sufficient specificity that the at least one cycloaliphatic epoxy resin has a content of between 3% by weight inclusive and 50% by weight inclusive, based on the total weight of the epoxy resin system. Before the 
Regarding claim 9, Hirakawa teaches that the curable resin composition comprises the curing catalyst [0012, 0014] that is a cationic-polymerization initiator [0079] in an amount from 0.01 to 15 parts by weight, per 100 parts by weight of the total amount of epoxy-containing compounds contained in the curable resin composition [0082], that the curable resin composition comprises the white pigment [0012, 0014] in an amount from 80 to 500 parts by weight, per 100 parts by weight of the total amount of epoxy-containing compounds contained in the curable resin composition [0068], that the curable resin composition comprises the alicyclic epoxy compound [0012, 0014] in an amount from 60 to 100 percent by weight, based on 100 percent by weight of the total amount of epoxy-containing compounds contained in the curable resin composition [0031], that the curable resin composition further comprises rubber particles [0012, 0013] in an amount from 1 to 50 parts by weight, per 100 parts by weight of the total amount of epoxy-containing compounds in the curable resin composition [0051], and that the curable resin composition further comprises an additive that is the propylene glycol in an amount of 5 percent by weight or less based on 100 percent by weight of 
Hirakawa does not teach with sufficient specificity that the at least one cationic accelerator has a content of between 0.1% by weight inclusive and 3% by weight inclusive, based in each case on the total weight of the epoxy resin system. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Hirakawa’s curing catalyst that is a cationic-polymerization initiator in Hirakawa’s curable resin composition to be between 0.1 parts by weight inclusive and 3 parts by weight inclusive, per 100 parts by weight of Hirakawa’s curable resin composition, which would read on the limitation wherein the at least one cationic accelerator has a content of between 0.1% by weight inclusive and 3% by weight inclusive, based in each case on the total weight of the epoxy resin system as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing resistance to heat and light of a cured article given by Hirakawa’s curable resin composition because Hirakawa teaches that the curable resin composition comprises the curing catalyst [0012, 0014] that is a cationic-polymerization initiator [0079] in an amount from 0.01 to 15 parts by weight, per 100 parts by weight of the total amount of epoxy-containing compounds contained in the curable resin composition [0082], that the curable resin composition, when containing 
Hirakawa does not teach that the polyvinyl butyrate has a content of between 0.1% by weight inclusive and 10% by weight inclusive, based on the total weight of the epoxy resin system. However, Sasa teaches a thermoplastic polymer that is polyvinyl butyral that has a number average molecular weight of from 5000 to 100000, wherein those having too low molecular weight are not sufficient to improve strength, while those 
Regarding claim 10, Hirakawa teaches that the curable resin composition comprises an additive that is the propylene glycol in an amount of 5 percent by weight or less based on 100 percent by weight of the total weight of the curable resin composition [0093], which would read on the limitation wherein the content of the alcohol being between 0% by weight inclusive and 5% by weight inclusive, based on the total weight of the epoxy resin system.


Regarding claim 16, Hirakawa teaches that the curable resin composition comprises the alicyclic epoxy compound [0012, 0014] in an amount from 60 to 100 percent by weight, based on 100 percent by weight of the total amount of epoxy-
Hirakawa does not teach a specific embodiment wherein the epoxy resin system additionally comprises at least one further epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hirakawa’s glycidyl her epoxy compound having no aromatic ring to substitute for a fraction of Hirakawa’s alicyclic epoxy compound, which would read on the limitation wherein the epoxy resin system additionally comprises at least one further epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because Hirakawa teaches that the curable resin composition for light reflection preferably comprises a glycidyl ether epoxy compound having no aromatic ring [0085], that it is preferred for better toughness and cracking resistance without adversely affecting satisfactory heat resistance [0085], and that the curable resin composition particularly preferably contains a glycidyl ether epoxy compound having no aromatic ring for better toughness and cracking resistance without adversely affecting satisfactory resistance to heat and light [0085].
Regarding claim 17, Hirakawa teaches that the curable resin composition comprises a curing catalyst [0012, 0014] that is a cationic-polymerization initiator that generates a cationic species by the application of an ultraviolet ray or heat and initiates 
Hirakawa does not teach a specific embodiment wherein the at least one cationic accelerator cures the epoxy resin system when exposed to temperature by cross-linking epoxy functions according to a cationic homopolymerization mechanism. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use select Hirakawa’s curing catalyst that is a cationic-polymerization initiator that generates a cationic species by the application of heat and initiates the polymerization of an epoxy compound, particularly, the alicyclic epoxy compound, as Hirakawa’s curing catalyst, which would read on the limitation wherein the at least one cationic accelerator cures the epoxy resin system when exposed to temperature by cross-linking epoxy functions according to a cationic homopolymerization mechanism as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing Hirakawa’s curable resin composition with an ability to cure by the application of heat without requiring ultraviolet rays because Hirakawa teaches that the curable resin composition comprises a curing catalyst [0012, 0014] that is a cationic-polymerization initiator that generates a cationic species by the application of an ultraviolet ray or heat and initiates the polymerization of an epoxy compound, particularly, the alicyclic epoxy compound [0079].

3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (US 2014/0008686 A1) as evidenced by Torimae et al. (US 5,849,001) and in view of Sasa (US 2010/0144917 A1) as applied to claim 1, and further as evidenced by Associated Agencies (Associated Agencies Division of Dorado Chem PVT. LTD., “ISK Titanium Dioxide”, 2012).
Regarding claim 3, Hirakawa as evidenced by Torimae and in view of Sasa renders obvious epoxy resin system according to claim 1 as explained above. Hirakawa teaches that the curable resin composition comprises a white pigment [0012, 0014] that is TIPAQUE CR-60 [0069]. Torimae provides evidence that a titanium oxide TiO2 that is Tipaque CR-60 supplied by Ishihara Sangyo Kaisha, Ltd., has average particle diameter=0.2 μm and maximum particle diameter=0.35 μm (13:31-34). Associated Agencies provides evidence that titanium dioxide of a grade that is CR-60 has an average particle size of 0.21 μm, and a specific surface area of 10 m2/g (p. 1). Hirakawa’s teaching therefore reads on the limitation wherein the at least one inorganic filler has a specific surface area of 10 g/m2, a grain size value of 0.2 or 0.21 μm and an upper grain size of 0.35 μm as claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (US 2014/0008686 A1) as evidenced by Torimae et al. (US 5,849,001) and in view of Sasa (US 2010/0144917 A1) as applied to claim 1, and further in view of Bayer et al. (US 6,150,435).
Regarding claim 11, Hirakawa as evidenced by Torimae and in view of Sasa renders obvious the epoxy resin system according to claim 1 as explained above. 
Hirakawa does not teach that the cationic accelerator is a thiolanium salt. However, Bayer teaches benzylthiolanium salt that is present in an initiator that further comprises triarylsulfonaium salt (2:1-2) and that is present in a one-component epoxy resin that further comprises an epoxide, a first polyol, as second polyol, and a filling substance (1:38-47) that is quartz (1:62-63). Hirakawa and Bayer are analogous art because both references are in the same field of endeavor of epoxy resin system comprising an inorganic filler, an epoxy resin, and a cationic accelerator, wherein the epoxy resin system is a one-component system. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bayer’s benzylthiolanium salt that is an initiator to substitute for a fraction of Hirakawa’s curing catalyst that is a cationic-polymerization initiator, which would read on the limitation wherein the cationic accelerator is a thiolanium salt as claimed. One of ordinary skill in the art would have been motivated to do so because Bayer teaches that the benzylthiolanium salt is beneficial for being useful in an initiator that further comprises triarylsulfonaium salt (2:1-2) that is useful in a one-component epoxy resin that further comprises an epoxide, a first polyol, as second polyol, and a filling substance (1:38-47) that is quartz (1:62-63), that the triarylsulfonaium salt (2:1-2) is beneficial for being a photoinitiator (3:41-53), and that the benzylthiolanium salt (2:1-2) .

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that the Office has not established a prima facie case of obviousness because the Office relies on impermissible hindsight because there is no indication in any of the references that one of ordinarily skilled in the art would arrive at the features of independent claim 1 without the teachings in the current application (p. 6-7), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Office’s judgment on obviousness with respect to claim 1 takes into account only knowledge in Hirakawa and Sasa and relies on Torimae for evidence. Specifically, one of ordinary skill in the art would have been motivated to use Sasa’s thermoplastic polymer that is polyvinyl butyral to modify Hirakawa’s curable resin composition, and to optimize the number average molecular weight of Sasa’s polyvinyl butyral to be from 10000 to 80000 .
In response to the applicant’s argument that the problem of providing a lower susceptibility to cracking is already solved in the curable resin composition of Hirakawa (p. 7), although Hirakawa teaches that the curable resin composition gives cured articles which are tough [0012], this does not mean that one of ordinary skill in the art would not have been motivated to further improve strength of Hirakawa’s curable resin 
In response to the applicant’s argument that a person skilled in the art would not be motivated to include any additive, in particular a thermoplastic polymer such as In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use Sasa’s thermoplastic polymer that is polyvinyl butyral to modify Hirakawa’s curable resin composition and to optimize the number average molecular weight of Sasa’s polyvinyl butyral to be from 10000 to 80000 because Sasa teaches that the thermoplastic polymer that is polyvinyl butyral has a number average molecular weight more preferably from 5000 to 100000 [0141], and that those having too low molecular weight are not sufficient to improve strength, while those having too high molecular weight increase the viscosity of a composition containing those, and are undesirable as resin used for an optical solid shaping resin composition [0141], which would have been desirable for Hirakawa’s curable resin composition because Hirakawa teaches that the curable resin composition is for optical semiconductor devices [0001], that the curable resin composition is a molding compound for electrical/electronic encapsulants relating to optical semiconductors [0148], that the curable resin composition has a suitable viscosity [0094], that the curable resin composition gives cured articles which are tough [0012], and that a cured article derived from the curable .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767